Citation Nr: 0639382	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-12 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a left wrist 
disability.

7.  Entitlement to service connection for a right shoulder 
disability.

8.  Entitlement to an increased rating for residuals of a 
left shoulder dislocation with rotator cuff tear, currently 
evaluated as 20 percent disabling.

9.  Entitlement to an increased initial rating for 
inflammatory bowel disease, currently evaluated as 10 percent 
disabling.

10.  Entitlement to an increased initial rating for 
adjustment disorder with depressed mood, currently evaluated 
as 10 percent disabling.

11.  Entitlement to an increased initial rating for a left 
hip disability, currently evaluated as 10 percent disabling.

12.  Entitlement to an increased initial rating for a left 
knee disability, currently evaluated as 10 percent disabling.

13.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from February 1989 to 
December 1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from December 2001 and August 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

By rating decision dated in July 1998, the Regional Office 
(RO), in pertinent part, denied the veteran's claims for 
service connection for migraine headaches, bilateral hearing 
loss, tinnitus and a low back disability.  He was notified of 
this decision and of his right to appeal, but a timely appeal 
was not perfected.  Subsequently, the veteran submitted 
additional evidence seeking to reopen claims for service 
connection for these disabilities.  In the December 2001 
rating decision, the RO found that the additional evidence 
was not new and material, and his claims for service 
connection for migraine headaches, hearing loss, tinnitus and 
a low back  disability remained denied.

In the December 2001 rating decision, the RO also denied 
service connection for neck, left wrist and right shoulder 
disabilities.  In addition, the RO granted service connection 
for left knee and left hip disabilities, an adjustment 
disorder and for inflammatory bowel disease.  A 10 percent 
evaluation was assigned for each of these disabilities.  
Finally, the December 2001 rating decision increased the 
evaluation assigned for the veteran's service-connected left 
shoulder disability from noncompensable to 20 percent, 
effective January 28, 2001, the date of his claim for an 
increased rating.  The veteran disagreed with the denials of 
service connection and with the ratings assigned for the 
service-connected disabilities at issue.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993) (even if a rating is increased 
during the pendency of an appeal, a veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise).

In the August 2002 rating decision, the RO denied the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability.  

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2003 and June 2004, at which times it 
was remanded to ensure due process and for additional 
development of the record.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending petitions to reopen his previously denied 
claims of entitlement to service connection for migraine 
headaches, hearing loss, tinnitus, and a low back disorder.  
Further, the issue of entitlement to TDIU is inextricably 
intertwined with the claims to reopen the service connection 
claims.  Regrettably, these claims are again being remanded 
to the RO via the Appeals Management Center (AMC).  He will 
be notified if further action is required of him.


FINDINGS OF FACT

1.  On several occasions, including as recently as September 
2004, the RO (AMC) scheduled the veteran for VA compensation 
examinations to obtain medical opinions assessing the 
severity of his service-connected disorders and to determine 
the nature and etiology of his neck, left wrist, and right 
shoulder disorders, but each time he failed to report for the 
evaluations to assist in making these dispositive 
determinations.

2.  There is no competent medical nexus evidence of record 
indicating the veteran's neck disorder is causally or 
etiologically related to his service in the military.

3.  There is no competent medical nexus evidence of record 
indicating the veteran's left wrist disorder is causally or 
etiologically related to his service in the military.

4.  There is no competent medical nexus evidence of record 
indicating the veteran's right shoulder disorder is causally 
or etiologically related to his service in the military.

5. The veteran's left shoulder disorder is productive of pain 
and limitation of motion at the shoulder level, but is not 
productive of ankylosis, limitation of motion midway between 
the side and shoulder level, or frequent episodes of 
recurrent dislocation with guarding of all arm movements.

6.  The veteran's inflammatory bowel disease causes no more 
than moderate symptoms - including bowel disturbance with 
abdominal distress.

7.  The veteran's adjustment disorder with depressed mood is 
manifested by a mildly dysphoric mood and sleep impairment, 
but it does not impair his social functioning or cause an 
occasional decrease in his work efficiency and intermittent 
periods of an inability to perform occupational tasks due to 
such symptoms as:  anxiety, suspiciousness, panic attacks 
(weekly or less often), or mild memory loss (such as 
forgetting names, directions, recent events).

8.  The veteran's left hip injury is not productive of 
limitation of flexion of the thigh to 30 degrees or 
limitation of abduction of the thigh with motion lost beyond 
10 degrees.

9.  The veteran has pain and tenderness in his left knee, but 
he does not have moderate impairment of his tibia and fibula, 
significant limitation of motion in his knees, 
moderate recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, ankylosis, or X-ray 
confirmation of degenerative arthritis.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2006).

2.  A left wrist disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2006).

3.  A right shoulder disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2006).

4.  The criteria are not met for a disability rating in 
excess of 20 percent for the left shoulder dislocation, with 
rotator cuff tear.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5201 (2006).

5.  The criteria are not met for a rating higher than 10 
percent for inflammatory bowel disease.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.114, Diagnostic Code 7319 (2006).

6.  The criteria are not met for a rating higher than 10 
percent for an adjustment disorder with depressed mood.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9434 (2006).

7.  The criteria are not met for a rating higher than 10 
percent for a left hip injury.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5251-
5253 (2006).

8.  The criteria are not met for a rating higher than 10 
percent for a left knee disorder.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 
5260-5261 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 


those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of July 2002, July 2003, and June 2004 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claims.

These letters failed to discuss the law pertaining to the 
assignment of a disability rating or an effective date in 
compliance with Dingess/Hartman.  However, an August 2006 
letter explained how a disability rating is determined for a 
service-connected disorder, as well as the basis for 
determining an effective date upon the grant of service 
connection, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's claims for service connection, no disability rating 
or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although the notices were provided to the appellant 
after the initial adjudication, the case was thereafter 
readjudicated, and the appellant has not been prejudiced 
thereby.  

And, the content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA medical records, 
private medical reports, and VA examination reports.  
Additionally, the claims file contains the veteran's 
statements in support of his claims for service connection.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the lay 
statements and medical reports of record for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims for service connection.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a neck disorder, a 
left wrist disorder, and a right shoulder disorder, so they 
must be denied.  38 C.F.R. § 3.102.  

The service medical records show that the veteran was seen on 
several occasions for complaints of joint pain.  In January 
1997, he reported right shoulder pain, but no abnormalities 
of the shoulder were found on examination.  The Board 
observes the veteran did not report any neck or left wrist 
complaints during his military service and that his 
service medical records are otherwise negative for any 
related injuries. See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  The mere fact that he 
did not even register any complaints concerning his neck and 
left wrist suggest he was not having any related problems at 
that particular time, certainly any of real consequence.  
This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
purported events in question, when there was no incentive - 
financial or otherwise - to fabricate information for 
personal gain.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).  

While the Board concedes that the July 2001 VA examiner 
diagnosed the veteran with right shoulder pain, probably due 
to rotator cuff tendonitis; neck pain, probably due to 
musculoligamentous etiology; and chronic wrist pain, probably 
due to soft tissue etiology, there is no objective evidence 
of continuity of symptomatology during the years following 
the veteran's discharge from service.  In fact, the evidence 
of record shows he did not have any relevant symptoms or 
receive treatment for neck or left wrist disorders at all 
post-service and that he was not treated for his right 
shoulder until many years after his service in the military 
had concluded.  See Savage, supra (requiring medical evidence 
of chronicity and continuity of symptomatology following 
service).  

Similarly, VA medical records indicate that a November 2001 
MRI of the right shoulder was negative for evidence of a 
deformity or other indication of injury, despite the 
veteran's report of a rotator cuff injury.  VA medical 
records also show that a physical evaluation of the veteran's 
joints was normal.  And, absent medical evidence of current 
disability, there is no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C. § 1110 (formerly § 310)).  

On multiple occasions, including pursuant to the Board's June 
2004 remand, the RO attempted to assist the veteran with his 
claims for service connection by requesting that he attend a 
VA examination to obtain current findings and a medical 
opinion as to the nature and etiology of his claimed neck, 
left wrist, and right shoulder disorders.  But he repeatedly 
failed to report as scheduled.  See 38 C.F.R. § 3.655 
(indicating that, in these situations, VA adjudicators are 
left to consider the claim based on the available evidence).  
Moreover, he has not provided any additional post-service 
medical evidence showing complaints (relevant symptoms, etc.) 
and/or treatment for his neck, left wrist, or right shoulder 
disorders, even since the Board's June 2004 remand to allow 
him an opportunity to submit additional supporting evidence 
in response to his VCAA notice.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) ("The duty to assist is not 
always a one-way street.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed a neck 
disorder, a left wrist disorder, or a right shoulder disorder 
during or as a result of his service in the military.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The only evidence portending that the veteran's neck, left 
wrist, and right shoulder disorders are in any way related to 
his service in the military comes from him personally.  
And as a layman, he simply does not have the necessary 
medical training and/or expertise to determine the cause of 
these conditions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. 
at 495-498, indicating that, even in situations of continuity 
of symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claims, so these claims must be denied because the 
preponderance of the evidence is unfavorable.  See 38 C.F.R. 
§ 3.102.

II.  Increased Disability Evaluations

Veterans Claims Assistance Act of 2000

Notice

Because the Court's decision in Dingess/Hartman is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here the veteran is appealing the initial rating assignments 
as to his inflammatory bowel disease, adjustment disorder, 
left hip injury, and left knee disorder.  He is also 
appealing the increased disability evaluation assigned to his 
left shoulder dislocation for an even higher disability 
rating.  In this regard, because the December 2001 rating 
decision granted the veteran's claims of entitlement to 
service connection, such claims are now substantiated.  As 
such, his filing of a notice of disagreement as to the 
December 2001 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignments here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the veteran's inflammatory 
bowel disease, adjustment disorder, left hip injury, left 
knee disorder, and left shoulder dislocation, and included a 
description of the rating formulas for all possible schedular 
ratings under those diagnostic codes.  In addition, June 2004 
and August 2006 letters explained the evidence necessary to 
substantiate a claim for an increased rating and how a 
disability rating is determined for service-connected 
disorders.  The August 2006 letter also explained the basis 
for determining an effective date upon the grant of an 
increased disability evaluation, in compliance with 
Dingess/Hartman.  The appellant was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the initial 
disability evaluations that the RO had assigned.  Therefore, 
the Board finds that the appellant has been informed of what 
was necessary to achieve higher ratings for his service-
connected disorders at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and 
examinations, as well as reports from private medical 
evaluations.  Additionally, the claims file contains the 
veteran's own statements in support of his claims.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims for increased disability evaluations.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Nevertheless, where the veteran is appealing the rating for 
an already established service-connected condition, his 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The veteran's left shoulder dislocation, with rotator cuff 
tear is currently evaluated according to 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  For a minor (non-dominant) extremity, 
a 20 percent rating is assigned under Code 5201 for 
limitation of motion of the arm at shoulder level or to 
midway between the side and shoulder level.  A higher 30 
percent rating requires limitation of motion of the arm to 25 
degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

The veteran's inflammatory bowel disease is evaluated under 
38 C.F.R. § 4.114, DC 7319.  Under this code, a 10 percent 
rating is assigned for moderate symptoms with frequent 
episodes of bowel disturbance with abdominal distress.  The 
highest possible rating under this code is 30 percent, 
requiring severe symptoms with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 
7319.

The veteran's adjustment disorder, with depressed mood, is 
presently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  A 10 percent disability 
evaluation is assigned under this code for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent disability 
rating is warranted where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2006).

Both the veteran's left hip and left knee disorders are rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5019, for 
bursitis.  Diagnostic Code 5019, in turn, calls for 
evaluation of the relevant disorder pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 states 
that degenerative arthritis, substantiated by x-ray findings, 
is to be evaluated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  However, when the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned if 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is warranted when x-ray evidence shows involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Ibid.  

The veteran experiences some limitation of motion of the left 
hip and the left knee, and as a result, the rating criteria 
under Diagnostic Code 5003, for degenerative arthritis 
without limitation of motion are not for application.  
However, as there are no rating criteria which address 
limitation of motion of the hip, other than ankylosis under 
Diagnostic Code 5250, the veteran's left hip disorder is 
rated by analogy to Diagnostic Code 5251, 5252 and 5253, for 
limitation of motion of the thigh.  Diagnostic Code 5251 
assigns a 10 percent disability evaluation where there is 
limitation of extension of the thigh to 5 degrees.  Under 
Diagnostic Code 5252, a 10 percent disability evaluation is 
assigned for flexion of the thigh limited to 45 degrees.  For 
the next higher 20 percent disability evaluation, there must 
be limitation of flexion to 30 degrees.  Pursuant to 
Diagnostic Code 5253, a 10 percent disability evaluation is 
assigned for limitation of rotation, with an inability to 
toe-out in excess of 15 degrees or where there is limitation 
of adduction such that one cannot cross their legs.  A 20 
percent disability evaluation is warranted for limitation of 
abduction, where motion is lost beyond 10 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5251-5253.  

The veteran's left knee disorder is rated by analogy to 
38 U.S.C.A. § 4.71a, Diagnostic Codes 5260 and 5261.  
According to Diagnostic Code 5260, a noncompensable rating is 
assigned when flexion is limited to 60 degrees and a 10 
percent rating is assigned when flexion is limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, a noncompensable evaluation is 
warranted when extension is limited to 5 degrees and a 10 
percent evaluation is warranted when extension is limited to 
10 degrees.  A 20 percent evaluation is warranted when 
extension is limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.



Analysis

Left Shoulder Dislocation, with Rotator Cuff Tear

The objective clinical evidence of record shows that the 
veteran experiences pain and tenderness, but that range of 
motion was to 112 degrees without pain and with pain from 112 
to 120 degrees at his July 2001 VA examination, obtained for 
purposes of a nexus opinion.  A private May 2002 medical 
evaluation showed range of motion to 90 degrees.  However, as 
discussed below, the veteran repeatedly failed to report for 
VA examinations and has not sought treatment for his left 
shoulder dislocation.  As a result, there is no current 
medical evidence of record that shows that the veteran has 
fibrous union of the humerus, nonunion of the humerus, or 
loss of the head of the humerus.  Nor is there any objective 
clinical indications of atrophy, significant weakness, 
abnormal movement, swelling, heat, redness, or crepitus.  
Thus, there is no objective clinical indication that he has 
other symptoms, aside from this, which result in any 
additional functional limitation to a degree that would 
support a rating in excess of the current 20 percent 
disability rating.

Inflammatory Bowel Disease

The Board finds that the veteran's disability picture is most 
consistent with the currently assigned 10 percent disability 
evaluation, so a higher rating is not warranted.  While the 
objective clinical evidence of record shows his inflammatory 
bowel disease causes episodes of bowel disturbance with 
abdominal distress, even perhaps on a frequent basis, this is 
contemplated by his current 10-percent rating under DC 7319.  
And although the medical evidence is admittedly unclear as to 
the exact diagnosis of his gastrointestinal illness, VA 
medical records show his complaints of diarrhea and abdominal 
pain have been fairly well controlled, and that his bloody 
stools were related to nonservice-connected hemorrhoids.  
See, e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
Moreover, none of his symptoms have been characterized as 
severe; instead, the August 2001 VA examiner described his 
inflammatory bowel disease as "low grade" and noted that 
the veteran has refused any treatment for his symptoms.  
38 C.F.R. §§ 4.2, 4.6.  Therefore, his symptoms are most 
commensurate with the currently assigned 10-percent rating.  
See 38 C.F.R. § 4.114, DC 7319.

Adjustment Disorder, with Depressed Mood

The objective evidence of record, namely a June 2001 VA 
examination report, does not show that he had any social or 
occupational impairment due to such symptoms as:  anxiety, 
suspiciousness, panic attacks (weekly or less often), or mild 
memory loss (such as forgetting names, directions, recent 
events).  There is no evidence that he experienced delusions, 
hallucinations, or suicidal or homicidal thoughts.  Moreover, 
he has coherent speech and logical thought processes, as well 
as good judgment and insight.  Furthermore, he was 
cooperative, alert, and oriented during his VA examination, 
with an appropriate affect, and his memory is intact.  In 
fact, the only objective manifestation of his adjustment 
disorder at that time was a mildly dysphoric mood.  His sleep 
disturbance was associated with excessive caffeine use.  A 
Global Assessment of Functioning (GAF) score of 80 was 
assigned.  And, a GAF score of 80 is indicative of only 
transient and expectable reactions to psychosocial stressors 
(i.e., difficulty concentrating after a family argument), 
with no more than slight impairment in social or occupational 
functioning, according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  
Therefore, his symptomatology most closely fit within the 
criteria for the initially assigned 10 percent rating.

Left Hip Injury

The clinical evidence of record does not show that the 
veteran experiences limitation of flexion to 30 degrees or 
less or limitation of abduction of the thigh such that he was 
unable to cross his legs.  Flexion was reported to be 50 
degrees at his May 2002 private medical evaluation.  And, at 
the July 2001 VA examination, abduction and adduction were 
not less than 20 degrees, in spite of complaints of pain.  
Both the VA examination report and the May 2002 private 
medical report were negative for evidence of swelling, 
instability, weakness, abnormal movement, heat, or redness, 
and strength was 5 out of 5 on repetitive use.  It is also 
noteworthy that the veteran has not sought treatment for his 
left hip disorder.  Thus, the Board finds that the veteran's 
residuals of a left hip injury fits within the criteria for 
the currently assigned 10 percent disability evaluation. 

Left Knee Disorder

The objective clinical evidence of record does not show the 
veteran has flexion limited to 30 degrees or extension 
limited to 15 degrees.  His range of motion far exceeds these 
respective limits.  Indeed, the medical evidence of record 
clearly indicates that he has most recently had extension to 
0 degrees, and that his flexion, at worst, and fully 
acknowledging his pain, is still to at least 90 degrees.  
VA considers "full" range of motion for the knee to be from 
0 to 140 degrees (full extension to full flexion).  See 
38 C.F.R. § 4.71, Plate II.  There is no objective clinical 
indication, however, that he has additional functional 
impairment, above and beyond the 10-percent level, which 
would support an even higher rating.  In this regard, the 
Board points out that the veteran's VA examinations were 
repeatedly negative for objective evidence of instability, 
subluxation, weakness, abnormal movement, swelling, or 
deformity, although he reports experiencing incoordination, 
fatigue, pain, and weakness upon weight-bearing repetitive 
motion.  Likewise, there was no objective evidence of 
redness, heat, or crepitus, nor was there any evidence that 
he had an antalgic gait or other gait disturbance.  Moreover, 
he had full motor strength.  Similarly, the veteran has pain 
and tenderness in his left knee, but he does not have overall 
moderate impairment of his tibia and fibula, significant 
limitation of motion in his knees, moderate recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, ankylosis, or X-ray confirmation of degenerative 
arthritis.

Failure to Report to VA Examinations

The Court has also held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The veteran has made evidentiary assertions that his 
conditions have increased in severity.  Under 38 C.F.R. 
§ 3.326(a) (2006), a VA examination will be authorized where 
there is a possibility of a valid claim.  

Therefore, the veteran had been repeatedly scheduled for VA 
examinations in order to evaluate the current manifestations 
and severity of his service-connected disorders at issue.  
Most recently, the veteran was scheduled for VA examinations 
pursuant to the Board's June 2004 remand.  The RO 
subsequently attempted to assist the veteran with his claim 
by requesting that he attend VA examinations to obtain 
current findings as to the severity and symptomatology of his 
left shoulder dislocation, inflammatory bowel disease, 
adjustment disorder, left hip injury, and left knee disorder.  

However, he has repeatedly failed to report for his 
evaluations as scheduled.  See 38 C.F.R. § 3.655(b) 
(when a claimant fails to report for a VA examination 
scheduled in conjunction with a claim for an increased 
disability evaluation, the claim shall be disallowed). See 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The 
duty to assist is not ... a one-way street.  If a veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.").  The nondiscretionary 
("shall" be disallowed) language in § 3.655(b) means the 
claim must be denied, regardless, indeed if only based on a 
failure to report for a necessary medical evaluation to 
assess the severity of the disability at issue.

Conclusion 

In conclusion, for the reasons and bases discussed, the Board 
finds that the preponderance of the evidence is against the 
claim for higher ratings for the veteran's left shoulder 
dislocation, inflammatory bowel disease, adjustment disorder, 
left hip injury, and left knee disorder, so the benefit-of-
the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for a neck disorder is 
denied.

The claim for service connection for a left wrist disorder is 
denied.

The claim for service connection for a right shoulder 
disorder is denied.

The claim for a rating higher than 10 percent for a left 
shoulder dislocation with recurrent subluxation is denied.

The claim for a rating higher than 10 percent for 
inflammatory bowel disease is denied.

The claim for a rating higher than 10 percent for adjustment 
disorder with depressed mood is denied.

The claim for a rating higher than 10 percent for a left hip 
injury is denied.

The claim for a rating higher than 10 percent for a left knee 
disorder is denied.


REMAND

As noted in the previous Board remands, the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Further, in providing 
instruction as to what information would be considered "new 
and material", the Court indicated that "material" 
evidence would include (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  
"New" evidence would be considered new only if it had not 
been submitted previously to VA and was neither "cumulative 
nor redundant" of evidence already in the record.  

A review of the claims file reveals that, in light of the 
Kent decision, the June 2004 VCAA notification letter sent to 
the veteran is insufficient.  Although the June 2004 letter 
informed the veteran that new and material evidence could be 
submitted to reopen his claim and indicated what type of 
evidence would qualify as "new" evidence, he was not 
specifically informed of what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Instead, the veteran was merely told to 
submit evidence pertaining to the reason his claim was 
previously denied, i.e., evidence that his migraine 
headaches, hearing loss, tinnitus, and low back disorder were 
related to his service.  But, the RO failed to inform him of 
the elements necessary to demonstrate such relationships, 
such as evidence that showed treatment for such disorders in 
service, objective indications of treatment for these 
disorders in the immediate years after his service, and/or a 
medical opinion causally relating his claimed disorders to 
his military service.  Such evidence would constitute new and 
material evidence.  Therefore, the Board finds that the 
claims must be remanded for compliance with recent case law.

As noted above, inasmuch as the TDIU claim is inextricably 
intertwined with the claims to reopen service connection 
claims, appellate consideration of the TDIU claim must be 
deferred pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information 
or evidence needed to reopen previously 
denied claims for service connection, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
Specifically, the veteran should be 
informed of what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient in 
the most recent previous final denial of 
record, dated July 1998.

2.  Thereafter, the RO should consider all 
additional evidence received since the 
most recent supplemental statement of the 
case, and readjudicate the claims to 
reopen, as well as the TDIU issue, on 
appeal.  If any benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of him until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


